The Disciplinary Review Board having filed with the Court its decision in DRB 17-049, concluding that ANDREW MICHAEL CARROLL of HAMMONTON, who was admitted to the bar of this State in 2004, should be reprimanded for violating RPC 1.7(a)(2) (conflict of interest) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that ANDREW MICHAEL CARROLL is hereby reprimanded; and it is further **112ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.